Citation Nr: 0102074	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-18 108A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for Reiters' Syndrome.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel

INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought. 


FINDINGS OF FACT

1.  By a decision dated January 26, 1995, the Board 
determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for Reiters' Syndrome.

2.  Since January 26, 1995, evidence has been associated with 
the claims file, notably including copies of some clinical 
records from service which were not previously associated 
with the claims file, which, by definition, constitutes new 
and material evidence together with a buddy statement 
supporting that the veteran received treatment for venereal 
disease in service.


CONCLUSIONS OF LAW

1.  The January 26, 1995 Board decision which denied 
entitlement to service connection for  Reiters' Syndrome is 
final.  38 U.S.C.A. § 7103 (West 1991); 38 C.F.R. § 20.1100 
(2000). 

2.  New and material evidence having been received, the claim 
of entitlement to service connection for Reiter's Syndrome is 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. § 
3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By decision of January 26, 1995, the Board, inter alia, 
denied entitlement to service connection for Reiters' 
Syndrome.  Unless the Chairman of the Board orders 
reconsideration, all Board decisions are final on the date 
stamped on the face of the decision.  38 U.S.C.A. §§ 511(a), 
7103(a), 7104(a) (West 1991 & Supp. 2000); 38 C.F.R. § 
20.1100(a) (2000).  The law provides that the prior Board 
decision cannot be modified unless evidence submitted in 
support of the veteran's claim to reopen is "new and 
material" pursuant to 38 U.S.C.A. § 5108 (West 1991).

New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994). 

During the pendency of the appellant's appeal, but after the 
case was recently forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It bears emphasis, 
however, that the VA shall not reopen a claim that has been 
previously disallowed except when new and material evidence 
has been presented.

The issue of new and material evidence must be addressed in 
the first instance by the Board because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995). 

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Pursuant to section 3.156 (c), official service department 
records constitute new and material evidence by definition.

The evidence of record at the time of the January 1995 Board 
determination consisted of the veteran's service medical 
records.  Also of record at the time of that decision rating 
was a VA examination conducted in the 1991, which 
demonstrated then existing Reiters' Syndrome but without any 
association of such disability to service.  Significantly, 
also of record were clinical reports from 1975, including a 
January 30, 1975 rheumatology consult, copies of which were 
subsequently submitted in the context of the current claim.  
The report of VA hospitalization in January to February 1975 
reflects urethral discharge at the age of 16 after having a 
sexual contact which was treated symptomatically and an 
episode of documented gynococcus(sic) 6 years prior to 
admission when in the marines which was treated with 
penicillin.  It is noted that no pertinent defect had been 
reported or found when he was examined prior to enlistment in 
1969.  

In the context of the current claim, additional contemporary 
medical records consisting of outpatient treatment records 
from 1990 were obtained along with a copy of a VA general 
medical examination from September 1998, none of which 
associate the claimed condition to service.  Also of record 
are testimony and statements of the veteran as well as a 
buddy statement to the effect that the veteran would 
"frequent bordellos" and that he was told that the veteran 
was treated for "verneral [sic] disease".  

The Board is also mindful that the veteran's file was once 
assigned to one of two attorneys at the Board who destroyed 
government records, and the veteran claims that records 
favorable to his claim were removed from his file.  However, 
the record actually reflects that his complete claims file 
was photocopied prior to such assignment and that the record 
was intact at the time the January 1995 Board decision was 
issued.  Thus, the veteran suffered no prejudice in these 
regards.

Nevertheless, in February 1996, copies of additional clinical 
records from the veteran's period of service were obtained 
and associated with the claims file.  As such, these records, 
by definition, constitute new and material evidence and are 
the basis to reopen the claim.  38 C.F.R. § 3.156(c).

If the claim is reopened, then, the ultimate credibility or 
weight to be accorded such evidence must be determined as a 
question of fact.  Justus v. Principi, 3 Vet. App. 510 
(1992).  With the veteran's claim having been reopened, a 
full de novo review and weighing of all of the evidence by 
the RO is in order as more particularly set forth in the 
remand portion of this decision.


ORDER

The veteran's claim of entitlement to service connection for 
Reiters' Syndrome is reopened, and to this extent, the appeal 
is granted, subject to the directions set forth in the 
following remand portion of this decision.


REMAND

The Board has jurisdiction of both parts of the two-step 
Manio analysis in new and material evidence cases.  However, 
if the RO initially found no new and material evidence to 
reopen and the Board finds that such new and material 
evidence has in fact been received (thus reopening the 
claim), then the case must be remanded to the RO for the 
second step of the Manio analysis (a de novo review of the 
entire record) unless there would be no prejudice to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Moreover, once a claim has been reopened, the statutory duty 
to assist arises.  Anderson v. Brown, 9 Vet. App. 542, 546 
(1996).  The VA's duty to assist the veteran includes the 
obligation to obtain pertinent service records, the potential 
existence of which has been called to its attention.  

The Board observes that after service and in a context where 
the veteran was seeking treatment, he related a history of 
venereal disease during his period of service.  Considering 
such evidence together with the previously referenced buddy 
statement, the Board acknowledges that the veteran may indeed 
have had venereal disease in service.  The veteran has stated 
that he was treated for venereal disease at sick call on 
several occasions.  Another attempt to obtain copies of all 
treatment records should be made. 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
have him identify the health care 
provider, and address, who treated him 
for venereal disease when he was 16 years 
of age prior to service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request.

The RO should also obtain morning reports 
and/or similar types of clarifying 
evidence from the National Personnel 
Records Center (NPRC), or from other 
appropriate sources, that indicate all 
instances when the veteran reported for 
sick call.  Copies of pertinent clinical 
records from any identified source should 
also be obtained.  Any additional 
development suggested should be 
undertaken.  All information obtained 
should be incorporated in the claims 
file.  

If the search for records have negative 
results, documentation to that effect 
from each of such contacted entities 
should be placed in the claim file.  
Notification should be provided to the 
veteran that: identifies the records that 
are unable to be obtained; briefly 
explains the efforts that the made to 
obtain those records; and describes any 
further action to be taken by the VA with 
respect to the claim.

2.  Thereafter. the veteran should be 
afforded a VA medical examination by a VA 
rheumatologist or appropriate physician 
to offer an opinion whether any existing 
Reiters' Syndrome might be or is 
etiologically related to venereal 
disease.  If such a relationship exists, 
the examiner is requested to review the 
record and opine whether it is as likely 
as not that his Reiters' Syndrome is 
related to venereal disease in service as 
opposed to venereal disease he had prior 
to service.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed.  The examiner is requested to 
review the claims folder, including the 
service medical records.  Any special 
tests deemed warranted by the examiner 
should be administered.  The complete 
rationale for all opinions expressed must 
be provided.  All reports should be 
typed.

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for Reiters' Syndrome.  
If the determination remains adverse to 
the veteran, he and his representative, 
if any, should be furnished a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.  

The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate disposition of this case.  No 
action is required of the veteran until he is notified by the 
RO.  The appellant has the right to submit additional 
evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



